      CASE 0:19-cv-03051-SRN-HB Document 84 Filed 03/12/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Brock Fredin,                                   Civil No. 19-cv-3051 (SRN/HB)

                     Plaintiff,

 v.                                                           ORDER

 Grace Elizabeth Miller, Catherine
 Schaefer, Lindsey Middlecamp, David
 Middlecamp, Peter Mayer, David Green,
 and Dorsey and Whitney,

                     Defendants.


      This matter is before the Court sua sponte on Plaintiff Brock Fredin’s Amended

Complaint [Doc. No. 81] filed on March 11, 2020. The pleading is stricken.

      Mr. Fredin did not file a motion to amend his complaint. Instead, he filed the

Amended Complaint 21 days after Defendants Grace Miller, Catherine Schaefer, Lindsey

Middlecamp, and David Middlecamp (collectively, “Miller Defendants”) filed a Motion

to Dismiss [Doc. No. 60] on February 19, 2020. From these two facts, the Court infers

that Mr. Fredin thought he was permitted to file an Amended Complaint as a matter of

course pursuant to Federal Rule of Civil Procedure 15(a)(1)(B). That Rule provides:

      (1) Amending as a Matter of Course. A party may amend its pleading once
      as a matter of course within:

             (A) 21 days after serving it, or

             (B) if the pleading is one to which a responsive pleading is required,
             21 days after service of a responsive pleading or 21 days after
             service of a motion under Rule 12(b), (e), or (f), whichever is earlier.
      CASE 0:19-cv-03051-SRN-HB Document 84 Filed 03/12/20 Page 2 of 4



       The question arises whether the Amended Complaint was filed in time to be

permitted as a matter of course. Although the Miller Defendants filed their Motion to

Dismiss on February 19, 2020, that motion was preceded by a Motion to Dismiss [Doc.

No. 29] filed by Defendants Dorsey & Whitney LLP, David Green, and Peter Mayer

(collectively, “Dorsey Defendants”) on January 31, 2020. Thus, the Court must decide

whether the 21 days is measured from the filing date of the first motion or the filing date

of the second motion.

       The advisory committee notes to the 2009 amendment provide a clear answer:

“The 21-day period to amend once as a matter of course after service of a responsive

pleading or after service of a designated motion are not cumulative. If a responsive

pleading is served after one of the designated motions is served, for example, there is no

new 21-day period.” Fed. R. Civ. P. 15 advisory committee’s note to 2009 amendment.

In addition, “several courts have considered how to apply Rule 15(a)(1) when multiple

defendants file separate motions to dismiss” and have concluded the 21-day period begins

on the day the first motion was filed. United States ex rel. Carter v. Halliburton Co.,

144 F. Supp. 3d 869, 878 (E.D. Va. 2015); see also Kieffer v. Tundra Storage LLC, No.

14-3192 (ADM/LIB), 2015 WL 5009012, at *3 (D. Minn. Aug. 21, 2015) (“The 21-day

period to amend therefore began to run on April 13 and did not reset when subsequent

pleadings and motions were filed.”); Williams v. Black Entm’t Television, Inc., No. 13-

cv-1459, 2014 WL 585419, at *4 (E.D.N.Y. Feb. 14, 2014); Trujillo v. City of Newton,

No. 12–2380–JAR–DJW, 2013 WL 535747, at *1 (D. Kan. Feb. 12, 2013).




                                             2
      CASE 0:19-cv-03051-SRN-HB Document 84 Filed 03/12/20 Page 3 of 4



         The Court concludes here that the 21-day period to amend as a matter of course

began to run on January 31, 2020, when the Dorsey Defendants filed their motion to

dismiss. The Amended Complaint was filed on March 11, 2020, more than 21 days later.

Thus, Mr. Fredin is not entitled to amend as a matter of course pursuant to Rule

15(a)(1)(B).

         Nor does justice require leave to amend, see Fed. R. Civ. P. 15(a)(2), because

Mr. Fredin has not met the requirements of District of Minnesota Local Rule 7.1 or

Rule 15.1(b). That is, he has not filed a redlined version of the proposed amended

pleading, a meet-and-confer statement, a motion, a notice of hearing, a memorandum of

law, or a proposed order. Mr. Fredin’s pro se status does not excuse him from following

the Local Rules. Bunch v. Univ. of Ark. Bd. of Trustees, 863 F.3d 1062, 1067 (8th Cir.

2017).

         A court may order that an unauthorized complaint be stricken. E.g., Spencer v.

Brott, No. 17-cv-5035 (DSD/TNL), 2019 WL 6884775, at *10 (D. Minn. Nov. 21, 2019),

R. & R. adopted, 2019 WL 6874657 (D. Minn. Dec. 17, 2019); Traditions of Iowa, LLC

v. Commerce Fin. Grp., Inc., No. 13-cv-0109 (PJS/JJG), 2013 WL 1611478, at *2

(D. Minn. Apr. 15, 2013) (striking amended complaint for failing to comply with Federal

Rules of Civil Procedure and District of Minnesota Local Rules); Sunde v. Haley,

No. 3:12-cv-00416-RCJ, 2013 WL 5973815, at *6 (D. Nev. Nov. 7, 2013) (striking

proposed amended complaint under Federal Rule of Civil Procedure 12(f) because it was

unauthorized and inoperative, “and therefore impertinent”).




                                              3
     CASE 0:19-cv-03051-SRN-HB Document 84 Filed 03/12/20 Page 4 of 4



      Accordingly, based on all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED that the Amended Complaint [Doc. No. 81] is STRICKEN.



Dated: March 12, 2020                     s/ Hildy Bowbeer
                                         HILDY BOWBEER
                                         United States Magistrate Judge




                                           4
